Title: To George Washington from George Taylor, Jr., 17 March 1792
From: Taylor, George Jr.
To: Washington, George



Sir,
Philadelphia March 17th 1792.

Being much flattered by the confidence reposed in me by you, while I was employed in your recording Secretary’s Office, and the notice you have honored me with since that period, permit me to enclose the copy of a letter I have just now written to Mr Jefferson, and as far as may be consistent, to solicit the favor of your Influence and Support, in obtaining the object of it. I have the honor to be with the most profound respect, Sir, Your most obedient and most humble servant

Geo. Taylor Jr

